DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claim 4 is canceled.
Claim 21 is new.
Claims 1-3 and 5-21 are pending (1-3 are withdrawn) and have been examined.
This action is in reply to the papers filed on 09/19/2022.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 03/21/2019 as modified by the amendment filed on 09/19/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 5-21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for verifying lack of bias of deep learning AI systems.
Claim 12 recites [a] method, executed using a computer, comprising: receiving training data, wherein the training data comprises a plurality of features arranged as a first vector for input into a primary machine learning model (MLM) and a supervisory MLM, the plurality of features corresponding to information describing a plurality of users; stripping the training data of overt markers and known proxy markers, the overt markers and known proxy markers corresponding to a cohort against which bias is to be avoided, and forming a first modified training data comprising a subset of the plurality of features; training the primary MLM with the first modified training data to predict credit worthiness scores of the plurality of users; training the supervisory MLM with the first modified training data to predict which of the plurality of users belong to the cohort; receiving a prediction data set from which the overt markers and known proxy markers have been stripped, the prediction data set comprising a second vector including sample data related to a user in the plurality of users; executing the supervisory MLM using the prediction data set to predict whether the user belongs to the cohort, wherein as a result of executing, the supervisory MLM converges on the cohort; responsive to the supervisory MLM converging on the cohort, determining that the primary MLM is biased against the cohort; responsive to the primary MLM being biased against the cohort, remediating the primary MLM to form a remediated primary MLM, wherein the remediated primary MLM can no longer make predictions on the basis of the cohort.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 12-21 recite a method and, therefore, are directed to the statutory class of a process. Claims 5-11 recite a system/apparatus and, therefore, are directed to the statutory class of machine.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 12: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
12. A method, executed using a computer, comprising:

No additional elements are positively claimed.
receiving training data, wherein the training data comprises a plurality of features arranged as a first vector for input into a primary machine learning model (MLM) and a supervisory MLM, the plurality of features corresponding to information describing a plurality of users;
This limitation includes the step(s) of: receiving training data, wherein the training data comprises a plurality of features arranged as a first vector for input into a primary machine learning model (MLM) and a supervisory MLM, the plurality of features corresponding to information describing a plurality of users. 
No additional elements are positively claimed.
This limitation is directed to simply receiving data (e.g., receiving training data) in order for verifying lack of bias of deep learning AI systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
stripping the training data of overt markers and known proxy markers, the overt markers and known proxy markers corresponding to a cohort against which bias is to be avoided, and forming a first modified training data comprising a subset of the plurality of features;
This limitation includes the step(s) of: stripping the training data of overt markers and known proxy markers, the overt markers and known proxy markers corresponding to a cohort against which bias is to be avoided, and forming a first modified training data comprising a subset of the plurality of features. 
No additional elements are positively claimed.
This limitation is directed to stripping data of markers (e.g., normalizing data) in order for verifying lack of bias of deep learning AI systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
training the primary MLM with the first modified training data to predict credit worthiness scores of the plurality of users;
This limitation includes the step(s) of: training the primary MLM with the first modified training data to predict credit worthiness scores of the plurality of users. 
No additional elements are positively claimed.
This limitation is directed to training a model to predict credit worthiness in order for verifying lack of bias of deep learning AI systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
training the supervisory MLM with the first modified training data to predict which of the plurality of users belong to the cohort;
This limitation includes the step(s) of: training the supervisory MLM with the first modified training data to predict which of the plurality of users belong to the cohort. 
No additional elements are positively claimed.
This limitation is directed to training a model to predict which users belong to a cohort in order for verifying lack of bias of deep learning AI systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
receiving a prediction data set from which the overt markers and known proxy markers have been stripped, the prediction data set comprising a second vector including sample data related to a user in the plurality of users;
This limitation includes the step(s) of: receiving a prediction data set from which the overt markers and known proxy markers have been stripped, the prediction data set comprising a second vector including sample data related to a user in the plurality of users. 
No additional elements are positively claimed.
This limitation is directed to receiving data (e.g., receiving a prediction data set) in order for verifying lack of bias of deep learning AI systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
executing the supervisory MLM using the prediction data set to predict whether the user belongs to the cohort, wherein as a result of executing, the supervisory MLM converges on the cohort;
This limitation includes the step(s) of: executing the supervisory MLM using the prediction data set to predict whether the user belongs to the cohort, wherein as a result of executing, the supervisory MLM converges on the cohort. 
No additional elements are positively claimed.
This limitation is directed to executing a model using known data (e.g., performing a calculation) in order for verifying lack of bias of deep learning AI systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
responsive to the supervisory MLM converging on the cohort, determining that the primary MLM is biased against the cohort;
This limitation includes the step(s) of: responsive to the supervisory MLM converging on the cohort, determining that the primary MLM is biased against the cohort. 
No additional elements are positively claimed.
This limitation is directed to making a determination in order for verifying lack of bias of deep learning AI systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
responsive to the primary MLM being biased against the cohort, remediating the primary MLM to form a remediated primary MLM, wherein the remediated primary MLM can no longer make predictions on the basis of the cohort.
This limitation includes the step(s) of: responsive to the primary MLM being biased against the cohort, remediating the primary MLM to form a remediated primary MLM, wherein the remediated primary MLM can no longer make predictions on the basis of the cohort. 
No additional elements are positively claimed.
This limitation is directed to inputting information into a finance tool in order for verifying lack of bias of deep learning AI systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are NO additional elements which are positively claimed. As a result, the Office must interpret the claimed features as merely abstract mental steps. The preamble of the claim does recite a computer, however, this element is recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and receiving data) such that it amounts to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to receive and process data. 
Independent system claim 5 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 6-11 and 13-21 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 

Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving data, stripping data of markers, training a model, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from verifying lack of bias of deep learning AI systems. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 101 – software per se
Claims 5-11 are rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter. Claim 5 is an apparatus/system claim and while the preamble recites a “system comprising: a repository storing:…” the body of claim 5 does not disclose any structural features. Rather, the body of claim 5 is interpreted as purely software for performing the following steps: 
training data, wherein the training data comprises a plurality of features arranged as a first vector for input into a primary machine learning model (MLM) and a supervisory MLM, the plurality of features corresponding to information describing a plurality of users; and 
a biased data set, wherein the biased data set comprises a subset of the plurality of features belonging to a cohort against which bias is to be avoided, the subset of the plurality of features including markers useable by the primary MLM to make a prediction of credit worthiness, of a user of the plurality of users who belongs to the cohort, on a basis of bias against the cohort; 
a stripping utility comprising functionality for stripping the biased data set from the training data to form a first modified training data; 
wherein the primary MLM is trained with the first modified training data to predict credit worthiness scores of the plurality of users; and 
wherein the supervisory MLM is trained with the first modified training data to predict which of the plurality of users belongs to the cohort.
Further, per Applicant’s specification (US PGPub. 2020/0302309) an enterprise system and repository may be construed as purely software. Therefore, claims 5-11 are rejected under 35 U.S.C. 101 because it is directed to software which is not a statutory class of invention.  
To overcome this rejection, the Office recommends that Applicant positively claim structural features (hardware) as performing each step.

No Prior-art Rejection
Claims 5-21 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 5-21, on page(s) 9-13 of Applicant’s Remarks (dated 09/19/2022), Applicants traverse the 35 USC §101 rejections arguing the following: the claims are not directed to an abstract idea, the claims do not recite a method of organizing human activities, and the claims are not directed to a mental process.
With respect, the Office rejects Applicant’s arguments and the claims remain rejected as noted in the above rejection and further detailed herein.
First, as claimed, the independent claims (claims 12 and 5) describe an abstract idea which could be either a mental process or a method of organizing human activities. With the exception of reciting to a generic computer in the preamble (claim 12), none of the claimed features positively recite any additional elements for performing the claimed steps. As a result, the Office must interpret the claimed features as purely abstract mental steps reciting a series of steps which are theoretical and/or capable of being performed mentally or manually with pen and paper. 
For example, the first step recites receiving training data comprising features for input into a machine learning model (MLM), the features corresponding to information describing a plurality of users. All applicant has claimed is receiving data which describes a plurality of users. A computer is not necessary to receive data, nor is a computer positively recited for this step. A human may receive a paper list with data describing a plurality of users such as demographical information by zip code. 
The next feature describes stripping the training data of overt markers and forming a modified training data subset. Again, applicant does not positively recite a computer, nor is a computer necessary to modify a data set as claimed. Modifying a data set is an abstract mental step and/or merely a method of organizing activities which may be performed by a human. 
The next several steps concern training the MLM with the data to predict credit worthiness scores and to predict which users belong to a specific cohort or group. Again, applicant does not positively claim a computer, but, instead claims a machine learning model. Essentially, Applicant is claiming an algorithm or model to make predictions and sort users into a group. Making credit worthiness predictions and sorting users into groups are theoretical abstract concepts which can be broken down into steps of organizing human activities. For example, you have a set of data to which you apply a model and make a prediction by which you are then able to sort users into various groups. A computer is helpful for this process as it may speed the process. However, the computer is only a tool to automate the abstract process.
The remaining steps may be evaluated similarly with similar results.
Curiously, Applicant argues that claim 12 “has been amended to remove any reference to financial calculations in order to show that the claim is fundamentally directed to an improved machine learning training process, not to a method of organizing human activity and more specifically not towards prediction related to financial matters.” (Remarks at pgs. 11-12). However, claim 12 clearly states “training the primary MLM… to predict credit worthiness scores of users…”. Predicting credit worthiness scores sure sounds like it is related to financial matters.
Next, Applicant argues that claim 12 is not directed to a mental process because a “claim with limitations that cannot be practically [] performed in the human mind does not recite a mental process.” Applicant argues that the human mind is not equipped to train or execute machine learning models. With respect, this argument is not persuasive. The claim recites training a MLM to predict credit worthiness and to predict which users belong to a specific cohort. Both of these predicting steps could be performed by a human in the abstract. Further, the MLM is only being used to automate the prediction steps using known data. As noted in the rejection above, automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art (See Leapfrog Enterprises and In re Venner).
Applicant also argues from the MPEP that training a neural network for facial detection which includes specific training steps does not recite an abstract idea (MPEP §2106.04(a)(1), example vii). (Remarks at pg. 12). This example is not applicable to the MLM claimed by applicant. In the facial detection example the neural network is doing something a human cannot do. However, in the claimed invention the MLM is merely being used to do automate what humans do in a manner that they could do it manually or mentally – just faster.
These arguments for claim 12 may be similarly applied to claim 5. 
Thus, the claims remain rejected as patent ineligible.

Claim Rejections - 35 USC § 101 – software per se
Applicant did not address the software per se rejection to claims 5-11. This rejection stands and the Office interprets Applicant’s non-response to this rejection as a concession.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaznady 2017/0213280 [0056] using machine learning for predicting credit scores.
Xiao et al. 2016/0225073 [0071] In one embodiment, the credit worthiness includes a predicted credit score. As shown in FIG. 4, the credit estimation unit 28 may include the credit score prediction unit 18. In one embodiment, the credit score prediction unit 18 trains and uses a machine learning model using the purchasing history of a plurality of customers and the purchasing history of the target customer. Operation of the credit score prediction unit 18, according to one embodiment of the present invention is described above.
Hill et al. 2019/0164221 [0025; 0032; 0048; 0049].
Bell et al. 2019/0114706 [0004] With a blockchain oracle for managing loans collateralized by a digital assets, loans may be made without resort to a credit rating system, which often inaccurately represents the credit worthiness of individuals and is rife with hazards relating to the privacy and identity security of participants, particularly of the borrowers. A blockchain oracle for managing loans collateralized by digital assets allows borrowers to participate in lending activities without revealing personal information about themselves to the lenders or to credit rating agencies that has a high potential for abuse. Due to the ease of use, security, liquidity, ease of transferability, ease of storability, ease of verification based on cryptographic proof, and other features of digital assets, lenders can collateralize loans such that losses due to bad loans are reduced and profitability improved compared to a credit rating-based lending system. In some implementations, lenders may choose to rely on a combination of credit scores of a borrower from a credit rating agency in combination with digital asset collateral requirements in the system.
Snow 2019/0354611 [0028] FIG. 8 further illustrates nesting of blockchains over time. As more and more businesses implement blockchain technology into their record keeping activities, vendors and suppliers will offer blockchains that specialize in different software services 50. Moreover, other blockchains will compete to offer the same or similar software services 50. FIG. 8 thus further applies the importation 34, the exportation 40, and/or the software service 50 in a supplier or subcontractor environment. That is, the software service 50 may be applied to any entity, perhaps in a subscription or other compensation scheme. Suppose, for example, that a financial server 110a is operated on behalf of a bank, lender, or other financial institution (such as PIMCO®, CITI®, or BANK OF AMERICA®). As the reader likely understands, the financial institution creates a massive amount of banking records, transaction records, mortgage instruments, and other private data 98a. The financial server 110a executes a software application (not shown for simplicity) that hashes its private data 98a and generates its private blockchain 112a. When the financial server 110a and/or the private blockchain 112a require the software service 50, at approximately time t.sub.1 the service request 54a is sent and at approximately time t.sub.2 the service result 56a is sent to the financial server 110a and/or the private blockchain 112a. The data layer server 74 may then generate the data records 70 of the blockchain data layer 72 that document the service result 56a. Moreover, the second server 22 may publically publish the cryptographic proof 76a within the public blockchain 78, thus further documenting immutable evidence of the service result 56a. The financial server 110a may also generate blocks of data 114a within the private blockchain 112a that also document the service request 54a and the service result 56a.
Sharp 2016/0012465 Abstract - A system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits is disclosed. In many embodiments, various communications platforms and/or protocols may be employed. Methods of sending funds or credits may be practiced in different environments, including physical and electronic environments. According to some preferred embodiments, users may perform a variety of transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications, including, but not limited to electronic messaging.
Ram et al. US 10,841,372 Abstract - Embodiments described herein generally relate to systems and methods that match the need for processing capability with the supply of computing resources. Similarly stated, embodiments described herein generally relate to systems and methods that allow users with a need for computing resources to have their computational problems serve as a basis for cryptocurrency mining. Embodiments described herein also relate to smart contracts such that users with a need for computing resources can stake a payment token such that miners are incentivized to solve a computational problem and are automatically awarded payment upon completion of the computational problem or a subtask associated with the computational problem.

THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682